FILED
                            NOT FOR PUBLICATION
                                                                                NOV 30 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


MATILDE ZORAYA PARRA,                            No.    14-73064

              Petitioner,                        Agency No. A095-753-526

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 7, 2017**
                                Pasadena, California

Before: BERZON and WATFORD, Circuit Judges, and PAYNE,*** District Judge.

      1. The BIA properly determined that Matilde Zoraya Parra was convicted of

a “particularly serious crime” and is therefore ineligible for withholding of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Robert E. Payne, United States District Judge for the
Eastern District of Virginia, sitting by designation.
removal. See 8 U.S.C. § 1231(b)(3)(B)(ii); Cal. Health & Safety Code § 11351; 8

C.F.R. § 1208.16(d)(2).

      There is an “extraordinarily strong presumption” that drug-trafficking

offenses, which include Parra’s, are particularly serious. Miguel-Miguel v.

Gonzales, 500 F.3d 941, 947 (9th Cir. 2007). To rebut the presumption, Parra

must show that her offense involved “extraordinary and compelling

circumstances,” including “at a minimum: (1) a very small quantity of controlled

substance; (2) a very modest amount of money paid for the drugs in the offending

transaction; (3) merely peripheral involvement by the alien in the criminal activity,

transaction, or conspiracy; (4) the absence of any violence or threat of violence,

implicit or otherwise, associated with the offense; (5) the absence of any organized

crime or terrorist organization involvement, direct or indirect, in relation to the

offending activity; and (6) the absence of any adverse or harmful effect of the

activity or transaction on juveniles.” Matter of Y–L–, 23 I. & N. Dec. 270, 276–77

(Op. Att’y Gen. 2002).

      Parra has not overcome the presumption that her offense is a particularly

serious crime. Parra’s primary argument is that she is innocent of the underlying

offense and that her no-contest plea was based on bad advice from her attorney.

However, “post-arrest (let alone post-conviction) claims of contrition or innocence


                                           2
do not justify . . . a deviation” from the presumption. Id. at 277. Additionally, as

noted in the BIA’s decision, Parra “failed to address [the Matter of Y–L–] factors in

a meaningful way.” The BIA therefore did not abuse its discretion in determining

that Parra was convicted of a particularly serious crime and is thus ineligible for

withholding of removal. See Arbid v. Holder, 700 F.3d 379, 383 (9th Cir. 2012).

       2. The BIA also properly determined that Parra has not shown that she is

more likely than not to be tortured if returned to Mexico, rendering her ineligible

for protection under the Convention Against Torture and deferral of removal. See

8 C.F.R. §§ 1208.16(c)(2), 1208.17(a), 1208.18(a)(1).

       The record does not compel a finding that Parra’s past treatment rose to the

level of torture, nor that government officials consented to or acquiesced in the

treatment. As noted by the BIA, Parra “did not provide sufficient detail to

establish that the harm inflicted rose to the level of torture.” Additionally, the

police did investigate Parra’s report of abuse, and the fact that they were unable “to

bring the perpetrator[] to justice[] is not in itself sufficient to establish

acquiescence in the crime.” Garcia-Milian v. Holder, 755 F.3d 1026, 1034 (9th

Cir. 2014).

       PETITION FOR REVIEW DENIED.




                                             3